NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LANDM.ARK SCREENS, LLC,
Pla,int£ff-Appellant, '
V.
MORGAN, LEWIS, & BOCKIUS, LLP,
AND THOMAS D. KOHLER,
Defenclants-Appellees.
2011-1297 `
Appea1 from the United States DiStrict Court for the
N0rthern District of California in case no. 08-CV-2581,
Judge Jere1ny Foge1.
ON MOTION
ORDER
Up0n consideration of the motion to withdraw Debra
J. McCo1nas and Sean M. O’Nei1l as counsel for Landmark
Screens, LLC,
IT ls 0RDERED THAT:
The motion is granted

LANDMARK SCREENS V. MORGAN LEWIS 2
FoR THE COURT
i,1UL 2 9 2911 /S/ Jan H0rba1y
CC.
S
Date J an H0rba1y
` C1erk
Debra J. McC0mas, Esq.
Sanford Jay RoSen, Esq. '
Ste-ven P. Rag1and, Esq. pugh
sean M. 0’N@1i1, Esq. '#igggfg)g§AgPg‘§gBSnFGR
JUL 2 9 2011
1AN|'l9RBA|.¥
CLERK
0